Citation Nr: 1715366	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  09-28 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from August 2005 to November 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in March 2011, September 2012, and February 2016.  On each occasion, it was remanded for additional development.  It has been now been returned for further appellate consideration. 

In the September 2012 remand, the Board found that a claim for a total rating based on individual unemployability due to service connected disabilities (TDIU) had been raised by the record as part of the Veteran's claim for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue was remanded for development.  However, before it was returned to the Board, the Veteran withdrew her claim for TDIU.  Accordingly, the Board dismissed the claim for TDIU in the February 2016 decision, and it is not before the Board at this time. 


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity, with disturbances in motivation and mood and difficulty in establishing and maintaining effective work and social relationships.







CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

This appeal arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that the duty to assist has been met.  The Veteran has been afforded five VA examinations of her PTSD during the course of this appeal.  These examinations address all rating criteria.  The Board acknowledges that the most recent VA examination, which is dated June 2016, did not include a score on the Global Assessment of Functioning (GAF) scale, as requested by the Board in the February 2016 remand.  The Board will find that this is harmless error.  

The June 2016 examiner acknowledged the request for a GAF score, but explained that she was no longer able to provide such a score, as the current American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (5th Ed.) (DSM-5) does not include the GAF score system.  She noted that the authors of the new edition explained that they did not believe that the GAF score conveys information to adequately assess all relevant components, which are likely to vary independently over time, so the GAF was not included in the current edition of the DSM.  VA has recognized this change from DSM IV to DSM 5, and the nomenclature in the current regulations governing the evaluation of mental disorders is based on DSM 5.  It follows that a GAF score is not necessary to evaluate a psychiatric disability.  See 38 C.F.R. §§ 4.125, 4.130 (2016).  Similarly, the United States Court of Appeals for Veterans Claims (Court) has stated that the GAF score is only one factor in determining a disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).  As the examiner has provided sufficient information to determine the disability rating to include an opinion about the Veteran's current level of impairment, the omission of a GAF score does not constitute error on the part of the VA examiner.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required).

The Veteran's VA treatment records have also been obtained.  She has not identified any pertinent private medical records, and has declined her right to a hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The Veteran contends that the 30 percent rating that was originally assigned to her service connected PTSD is inadequate to compensate her for the impairment it produces.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for PTSD was granted in an April 2008 rating decision.  A 30 percent evaluation was originally assigned, effective from November 17, 2007, and the rating has remained 30 percent ever since. 

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004)   

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation  normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms that are controlled by continuous medication is evaluated as 10 percent disabling.  38 C.F.R. § 4.130, Code 9411.  

The symptoms listed in the rating criteria for psychiatric disabilities are not exclusive.  Instead, the level of impairment produced by all symptoms must be considered.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board will now turn to the relevant evidence of record, which includes an undated letter from a private Licensed Clinical Social Worker, who states that she had seen the Veteran on five different occasions between August 2007 and September 2007.  The Veteran had reported symptoms of insomnia, depression, impatience, and explosive anger.  1/23/2008 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  

The Veteran was afforded a VA PTSD examination in March 2008.  She reported feeling confused.  She was easily startled, and felt so depressed she would sometimes fail to go to work.  The Veteran also reported irritability, emotional outbursts, and reduced sleep, with nightmares.  She had not worked since leaving the military five months earlier, but was planning to attend school to become a medical technician.  The Veteran had three children, and was currently seeking a divorce from her husband.  She reported being able to complete the normal activities of daily living and was completely independent.  On mental status examination, the Veteran's hygiene was good.  Her affect was depressed, and there were some signs of psychomotor slowing.  The Veteran was well-oriented; had fair reasoning and judgment; and did not have any major problems with concentration or memory but did become disinterested when she was depressed.  She denied any psychotic symptoms; suicidality or homicidality; and manic symptoms.  She reported being more withdrawn since service.  She also reported significant re-experiencing symptoms although these were remitting.  The Veteran avoided thinking about Iraq and triggers that would remind her of the war.  She had diminished interest, detachment and limited affect, which were all related to depression.  She also reported sleep disturbance, irritability, poor concentration, hypervigilance, and exaggerated startle response.  The diagnoses were alcohol abuse; major-depressive disorder, recurrent/moderate; and mild PTSD.  The GAF score was 55.  3/10/2008 VBMS, VA Examination, p. 2. 

VA treatment records include an August 2008 mental health note.  The Veteran described being impatient and short tempered.  She did not sleep well and had nightmares, some battle related.  The Veteran reported having a sad mood, decreased concentration, decreased energy, decreased pleasure, and isolation.  She also reported appetite disturbance, although she also complained of having gained 50 pounds since discharge from service.  She had feelings of hopelessness, anxiety, avoidance, flashbacks, intrusive traumatic memories, and exaggerated startle response.  On mental status examination, the Veteran was well groomed and without any psychomotor abnormalities.  Her speech was slow and monotonous, her mood was bland and apathetic, and her affect was blunted.  The Veteran's thought process was coherent and goal directed.  She denied perceptual disturbances, suicidal ideation, and homicidal ideation.  Her memory was intact, and she had good insight and judgment.  The Veteran was attending school, where she felt productive and felt pleased that she was doing well.  The diagnosis was PTSD, with a GAF score of 45.  1/10/2009 VBMS, Medical Treatment Record -Government Facility, p. 17.  

A May 2010 VA mental health note shows that the Veteran reported feeling depressed and having little patience with her family.  She denied suicidal and homicidal ideations, as well as auditory or visual hallucinations and delusions.  On mental status examination she was oriented and well groomed.  Her mood was depressed and her affect was congruent with her mood.  Thought processes were coherent and goal directed.  The Veteran's insight and judgment were fair.  3/18/2011 VBMS, Medical Treatment Record -Government Facility, p. 71.

A July 2010 VA mental health note shows that the Veteran was feeling bored.  She had finished school and was looking for a full-time job.  In the meantime she was working at an internship.  She continued to drink one beer a day.  She denied suicidal and homicidal ideations, as well as auditory or visual hallucinations and delusions.  Her mental status examination was unchanged from May 2010.  3/18/2011 VBMS, Medical Treatment Record -Government Facility, p. 54.

The Veteran had a VA PTSD examination in April 2011.  The claims folder was not available for review.  She had not been hospitalized for psychiatric reasons since her last evaluation.  The Veteran said that she felt anxious and depressed.  She engaged in binge drinking every few weeks.  Her reported symptoms included sleep disturbance, occasional restlessness, guilt feelings, increased startle response, short term memory loss, anger, depression, and anxiety.  She believed she was irritable towards her children.  There were occasional nightmares about Iraq.  She described problems with trusting others around her children or in her home.  The Veteran denied remission of symptoms and rated their severity as severe.  She had completed school but had been working general labor and temporary jobs, although she blamed most of her work problems on her feet.  The Veteran was separated from her husband, and while she had some romantic relationships she preferred to isolate and found it difficult to be affectionate.  

On examination, the Veteran's ability to maintain personal hygiene and perform daily activities was intact.  No inappropriate behavior was observed, and there was no evidence of marked psychomotor activity.  She denied hallucinations, and delusions, and her thought processes were clear and coherent.  The Veteran identified occasional panic feelings when she felt overwhelmed which included shortness of breath.  She reported poor short term memory, depressed mood, decreased appetite, fatigue, concentration difficulties, psychomotor restlessness, and loss of interest in activities.  She denied homicidal or suicidal ideation.  The Veteran denied obsessive-compulsive behavior, and yet was ritualistic with regard to avoidance of military reminders and hyper-vigilance.  She denied impairment with impulse control.  The Veteran was alert and fully oriented, and her insight and judgment were adequate.  Testing suggested some exaggeration of her symptoms, and the examiner noted that exaggeration had also been suspected on her previous VA examination.  The diagnoses were major depressive disorder, alcohol abuse, and PTSD.  Her GAF score was 55.  The examiner opined that the Veteran's disability was productive of occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but with generally satisfactory functioning.  Continuous medication was required.  4/11/2011 VBMS, VA Examination, pp. 1, 11-12.  

The Veteran underwent another VA examination with a different examiner in May 2011.  On this occasion, the claims file was available, and it was reviewed.  The Veteran was also interviewed for an hour.  She reported that she had been a motivated person before her deployment to Iraq, but since her return she just wanted to be alone away from noise.  The Veteran also reported having a problem with drinking after her return.  She admitted to loss of interest or pleasure in significant activities, but denied any suicidal thoughts.  She described difficulty with concentration and short-term memory.  The Veteran tried not to be reminded of Iraq.  She described emotional detachment from significant others, irritability and outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  She found maintaining a job to be stressful, and her most recent had lasted one month before she walked out.  The Veteran said that when she drank, she would consume a lot of drinks.  She had low energy, low motivation, and psychomotor retardation, but these symptoms were specifically attributable to her nonservice connected depression.  On mental status examination, the Veteran's grooming and hygiene were good.  Her speech was slow but otherwise normal.  Thought processes were logical and goal-directed.  Behavior was appropriate without hallucinations or delusions.  She denied suicidal and homicidal ideations.  She was oriented, concentration was good on testing, and remote and recent memory appeared intact.  Judgment and insight were fair to good.  The diagnoses were PTSD, major depression, and alcohol abuse.  PTSD was reportedly the primary diagnosis.  The GAF score was 55.  The examiner opined that the PTSD resulted in occasional decrease in work efficiency or intermittent periods of inability to perform occupational or social tasks.  5/31/2011 VBMS, VA Examination, p. 1. 

A March 2013 VA sleep examination found that the Veteran had insomnia due to anxiety and depression, and not due to sleep apnea.  3/6/2013 VBMS, VA Examination, p. 2.  

At a July 2014 VA examination, the Veteran's electronic folder to include VBMS and Virtual VA were reviewed.  Her current diagnosis was PTSD.  She did not have more than one mental disorder diagnosed.  The Veteran had recently ended a serious relationship, and felt as if she had problems with relationships.  She felt detached from people, including her children.  She had recently worked as a shipping clerk which she liked but was there only four months.  She was now employed at staff management but wanted to quit.  The Veteran indicated having hopelessness and passive suicidal ideations at times.  She consumed a can of beer every other day.  PTSD symptoms included distressing memories of traumatic events, avoidance of stimuli associated with those events, markedly diminished interest or participation in significant activities, feelings of detachment, irritable behavior and outbursts, anxiety, and chronic sleep impairment.  On mental status examination, the Veteran was dressed and groomed appropriately.  She was oriented times three, and presented as calm and coherent.  She identified her mood as good.  Affect was slightly constricted and congruent with mood.  Insight and judgment were fair.  Her thought processes were normal, as were her rate of speech.  Short and long term memory both seemed intact.  She denied suicidal and homicidal ideations as well as hallucinations and delusions.  The examiner opined that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  7/25/2014 VBMS, C&P Exam, p. 1.  

The Veteran's most recent VA PTSD examination was conducted in June 2016.  Current diagnoses included PTSD, major depressive disorder, alcohol use disorder, and cluster B personality traits.  It was not possible to differentiate which symptoms were attributable to each disability.  The Veteran reported that she was not currently dating, and that she did not have any friends in the current area with the exception of a friend at work.  She said this was because she did not trust people.  She noted that one dating relationship had included a couple of physical fights, which she attributed to her partner's mental illness.  Her relationship with her children was described as good.  She had quit the job she held at the time of her last examination, and was currently working for a staffing agency.  She had recently restarted her psychiatric medications a month or two ago.  The Veteran described her mood as edgy and anxious.  She said that she slept okay as long as there were no disturbances.  She reported that she did not eat regular meals because she sometimes did not feel hungry.  The Veteran said that she felt depressed all the time.  She denied suicidal and homicidal ideations.  The Veteran described a recent angry outburst with her children, intrusive memories, and avoidance behaviors.  She lacked motivation.  She denied hallucinations and delusions.  PTSD symptoms included distressing memories of traumatic events, avoidance of stimuli associated with those events, markedly diminished interest or participation in significant activities, feelings of detachment, irritable behavior and outbursts, anxiety, and chronic sleep impairment.  

The Veteran was an hour and a half late for the examination.  Her grooming and hygiene were appropriate.  No psychomotor agitation was observed.  She had linear thought processes.  Her rate of speech and tone were normal.  There was no evidence of delusions, hallucinations, suicidal or homicidal ideations or intent.  Affect was somewhat depressed and restricted, but gross cognition was intact.  Speech was normal.  There was no evidence of difficulty in understanding complex commands, but she described short-term memory problems.  Judgment and abstract thinking were not impaired.  The Veteran described her relationships with coworkers as good, and had made friends at work.  There were no obsessional rituals or difficulty in impulse control.  There was no evidence that she was a danger to herself or others.  Once again, the examiner opined that the Veteran's disabilities were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  It was not possible to determine what portion of this impairment was due to the service connected PTSD.  The Veteran denied that her PTSD was productive of significant impairment at work or in getting along with co-workers, and attributed most work problems to her physical disabilities.  The examiner added that the Veteran's PTSD symptoms were mild to moderate in their intensity and severity.  6/13/2016 VBMS, VA Examination, p. 1.  

The Board finds that the above evidence supports assignment of the next-higher 50 percent evaluation throughout the entire rating period.  Indeed, throughout the rating period the evidence reveals disturbances of motivation and mood, manifested most frequently through depression, irritability, anger outbursts, detachment from others (including her children), and diminished interest in activities.  Moreover the Global Assessment of Functioning (GAF) scores of record support an increased rating here.  GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  

A score of 51-60 indicates moderate symptoms, or moderate difficulty in social, occupational or school functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th Ed.) (1994) (DSM-IV). 

In this case, the GAF score of 55 noted at the March 2008 examination reflects serious symptomatology.  A mental health treatment noted in August 2008 reveals an even lower GAF score of 45, suggestive of major impairment in several areas.

For the above reasons, then, entitlement to a 50 percent evaluation for PTSD is deemed warranted.  However, the evidence is found to weight against an evaluation in excess of 50 percent.  In reaching this conclusion, the Board finds that occupational and social impairment with deficiencies in most areas has not been shown.  In this regard, the Veteran completed school during the appeal period and felt as if she had done well.  While she frequently changes jobs, there is no indication that she was ever fired, and she appears to have been employed through most of this period.  She also denies that her PTSD is productive of significant impairment at work.  The Veteran reports becoming irritable with her family, which has factored into assignment of the 50 percent rating, but has also described their relationships as good.  She tends to isolate but has also described friendships and dating relationships.  Thus, the record reflects difficulty with relationships but not outright inability to establish and maintain them, as contemplated by the next-higher 70 percent rating.  

The Board again acknowledges the GAF scores referenced above, but notes that they are merely one factor for consideration.  The overall disability picture here does not rise to the level of deficiencies in most areas.  In fact, the Board notes that the VA examiners in April 2011, May 2011, July 2014 and June 2016 found that the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally with satisfactory functioning.  While the Board has more liberally construed the Veteran's constellation of symptoms and their impact on the Veteran's daily life, it is nevertheless significant that numerous mental healthy professionals have found the impact of the Veteran's PTSD to be limited in nature.  On the whole, the examiner's assessments constitute considerable evidence against an award of a 70 percent evaluation.  Again, it is pointed out that the Veteran had successfully pursued a course of education.  This level of school functioning is further evidence against a finding of deficiencies in most areas. 

In sum, throughout the rating period on appeal, an evaluation of 50 percent is found to be supported by the record.  However, the evidence weighs against an evaluation is excess of that amount.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The schedular criteria adequately describe the Veteran's symptoms for her PTSD.  It must be remembered that the symptomatology listed in the rating schedule is not meant to be exclusive, but only examples of the type of symptoms that would result in each level of impairment.  All of the Veteran's PTSD symptoms, whether listed or not, were considered in the evaluation of her disability.  See Mauerhan.  

Moreover, even if the schedular criteria were to prove inadequate, there is no record of marked interference with employment due to PTSD.  She has not been hospitalized for her PTSD, and she appears to be employed on a full time basis.  She is able to perform all activities of daily living.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 









ORDER

Entitlement to an initial rating of 50 percent for PTSD is granted. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


